Exhibit 10.1

 

Execution Version

CONTRIBUTION AGREEMENT

by and among

LD ACQUISITION COMPANY 13 LLC,

LANDMARK DIVIDEND GROWTH FUND – H LLC, LANDMARK DIVIDEND LLC

and

LANDMARK INFRASTRUCTURE PARTNERS LP

 

Dated January 11, 2018

 

 

--------------------------------------------------------------------------------

 

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (the “Agreement”) is entered into and effective as
of January 11, 2018 (the “Effective Date”), by and among LD Acquisition Company
13 LLC, a Delaware limited liability company (“LD 13”), Landmark Dividend Growth
Fund – H LLC, a Delaware limited liability company (“Fund H” (LD 13 and Fund H
each a “Seller” and collectively the “Sellers”)), Landmark Infrastructure
Partners LP (the “Partnership”) and solely with respect to Article 9, Landmark
Dividend LLC, a Delaware limited liability company (the “Sponsor”).  LD 13, Fund
H, Sponsor and the Partnership may be singularly referred to as a “Party” and
collectively referred to as the “Parties.”  

WITNESS:

WHEREAS, Sellers own or control the Assets (as defined herein);

WHEREAS, Sellers desire to contribute and convey to the Partnership, and the
Partnership wishes to accept the contribution of the Assets from LD 13;

WHEREAS, the Partnership, upon the acceptance of the contribution of the Assets
from LD 13, intends to contribute the Assets to its wholly owned subsidiary,
Landmark Infrastructure Inc., a Delaware corporation (the “REIT Subsidiary”);

WHEREAS, the REIT Subsidiary, upon acceptance of the Assets from the
Partnership, intends to contribute the Assets to its wholly owned subsidiary,
Landmark Infrastructure Operating Company, a Delaware limited liability company
(“OpCo”); and

WHEREAS, following the contribution of the Assets by LD 13, the Partnership will
issue up to 1,506,421 unregistered common units (the “Units”) valued at $18.35
per unit or $27,642,825.00 and the remainder in cash proceeds in the amount of
$347,175.00 (the “Cash Consideration”) to Fund H, subject to adjustment per
Section 13.6.1

NOW, THEREFORE, in consideration of the promises and mutual representations,
warranties and covenants in this Agreement, the Parties agree as follows:

Article 1
DEFINITIONS

1.1The following terms have the meanings specified or referred to in this
Article 1.

“Action” has the meaning set forth in Section 3.8.

“Accredited Investor” has the meaning set forth in Section 3.14(a).

“Affiliate” means, as to any specified entity, any other entity that, directly
or indirectly through one or more intermediaries or otherwise, controls, is
controlled by or is under common control with the specified entity.  For
purposes of this definition, “control” of an entity means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such entity, whether by contract or
otherwise.  Notwithstanding anything herein to the contrary, for the purposes of
this Agreement,

 

1 

Unit numbers and cash proceeds are estimates determined at on the Effective
Date.  Final Unit numbers and cash proceeds amounts are subject to the final
Confirmation by Fund H that will occur on or before the Closing of the
transaction contemplated herein.

 

--------------------------------------------------------------------------------

 

the Partnership and its subsidiaries (including OpCo) shall be deemed not to be
“Affiliates” of Sellers or Sponsor and each of their respective other Affiliates
and vice versa.

“Agreement” has the meaning set forth in the preamble, including the other
transaction agreement, Exhibits, Schedules and documents referred to herein.

“Allocation” has the meaning set forth in Section 2.4.

“Assets” means with respect to each asset listed on Exhibit A, (each a
“Scheduled Asset”), including, but not limited to, all of Sellers’ right, title
and interest in and to all real and personal property to the extent constituting
or otherwise relating to such Scheduled Asset, including the following (in each
case to the extent applicable):

(a)(i)any real property owned in fee by LD 13 with respect to any such Scheduled
Asset (the “Owned Real Property”) and (ii) any real property and other interests
in land acquired and owned by LD 13 (other than Owned Real Property) with
respect to any such Scheduled Asset, including any easement, right of way,
leasehold interest or similar right to use and/or occupy any real property
and/or land (each, a “Real Property Interest” and, together with the Owned Real
Property, the “Real Property”);

(b)the rights of the lessor or landlord under any leases, including the Data
Center Lease (as defined herein) subleases, licenses, or other occupancy
agreements (as amended) or arrangements acquired and held by LD 13 and pursuant
to which third-party telecommunications, billboard, solar power generation, wind
turbine or other entities occupy or use any real property or personal property
relating to such Scheduled Asset;

(c)all buildings, structures, parking areas and other improvements located on
the Data Center; and

(d)any consents, non-disturbance agreements, purchase agreements, permits,
licenses and/or other ancillary agreements or rights acquired, obtained or
otherwise held by Sellers with respect to any Scheduled Assets.  

For purposes of clarity, to the extent any contract or agreement relates to both
a Scheduled Asset and a separate asset owned, acquired or to be acquired by LD
13 or any of its Affiliates, such contract or agreement shall constitute a
portion of the Assets only to the extent relating to such Scheduled Asset and
“Assets” shall not include any right, title and interest in and to such contract
or agreement to the extent relating to such other asset owned, acquired or to be
acquired by LD 13 or such Affiliate.

“Assignment Agreements” means (i) that certain Assignment and Assumption
Agreement dated the date hereof between LD 13 and the Partnership evidencing the
assignment of the Assets to Partnership, (ii) that certain Assignment and
Assumption Agreement dated the date hereof between Partnership and REIT
Subsidiary evidencing the assignment of the Assets to REIT Subsidiary, (iii)
that certain Assignment and Assumption Agreement dated the date hereof between
REIT Subsidiary and OpCo evidencing assignments of Assets to OpCo, and (iv) that
certain Assignment and Assumption Agreement dated the date hereof of the Data
Center  Lease.

“Bill of Sale” means the bill of sale duly executed by LD 13, in a form
reasonably acceptable to the Partnership, transferring all of LD 13’s right,
title and interest in and to any and all fixtures, chattels and articles of
personal property that are attached to or located in or upon the Owned Real
Property, to OpCo.

“Cash Consideration” has the meaning set forth in recitals.

2

 

--------------------------------------------------------------------------------

 

“Closing” means the consummation of the transactions contemplated by this
Agreement on the Closing Date.

“Closing Date” has the meaning set forth in Section 13.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Conflicts Committee” means the Conflicts Committee of the Board of Directors of
Landmark Infrastructure Partners GP LLC, the general partner of the Partnership.

“Data Center” means the real property commonly known as 341-261 Haynes Drive,
Wood Dale, Illinois, together with the building located thereon, and all other
improvements that are part of such real property including the parking lot and
loading areas, and all fixtures, machinery, and equipment owned by Landlord and
used in connection with such building and other improvements.

“Data Center Asset Agreement” means that certain Agreement for Purchase and Sale
of Real Estate, by and between VK Acquisitions IV, LLC, as seller, and LD 13, as
purchaser, dated as of December 15, 2017.

“Data Center Lease” means that certain lease agreement for the Data Center,
dated November 7, 2005, as amended.

“Data Center Tenant” means that certain tenant leasing the Data Center.

“Deeds” means special warranty deeds, or jurisdictional equivalents, as the case
may be, in recordable form for the appropriate jurisdiction, reasonably
acceptable to the Partnership, transferring title to the Real Property (subject
only to Permitted Liens).

“Effective Date” has the meaning set forth in the preamble.

“Environmental Law” means any applicable United States federal, state,
provincial or local law, statute, ordinance, regulation, permit or valid and
legally-binding order of any Governmental Authority relating to (a) the
protection, preservation or restoration of the environment (including air,
surface water, ground water, drinking water supply, surface land, subsurface
land, plant and animal life or any other natural resource), or (b) the exposure
to, or the release or disposal of Hazardous Substances. For purposes of this
definition, “Environmental Law” shall include the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), or any
other law of similar effect.

“Environmental Liabilities” means those liabilities and obligations, first
arising prior to the Closing Date, related to the Assets referred to in Schedule
3.12.

“Environmental Permits” means any permits, certificates, licenses, franchises,
writs, variances, exemptions, orders and other authorizations of all
Governmental Authorities issued under any Environmental Law.

“Fund H” has the meaning set forth in the preamble.

“Fund H Facility” means that certain Credit Agreement dated as of March 17, 2014
among Landmark Dividend Growth Fund – H LLC, as the Borrower Representative, The
Other Borrowers Party Hereto, Legacy Texas Bank, N.A, successor-in-interest to
View Point Bank, N.A., as Administrative Agent, Sole Lead Arranger and Sole
Bookrunner.

3

 

--------------------------------------------------------------------------------

 

  “Governmental Authority” means any federal, state, local, foreign,
multi-national, supra-national, national, regional or other governmental agency,
authority, administrative agency, regulatory body, commission, board, bureau,
agency, officer, official, instrumentality, court or arbitral tribunal having
governmental or quasi-governmental powers or any other instrumentality or
political subdivision thereof.

“Hazardous Substance” means any substance or material listed, defined,
classified or regulated as a pollutant, contaminant, hazardous substance, toxic
substance, hazardous waste, or special waste under any applicable Environmental
Law, including petroleum, petroleum products, volatile organic compounds,
semi-volatile organic compounds, pesticides, polychlorinated biphenyls and
friable asbestos and asbestos-containing materials.

“Indemnified Party” has the meaning set forth in Section 9.4.

“Indemnifying Party” has the meaning set forth in Section 9.4.

“LD 13” has the meaning set forth in the recitals.

“LD 13 Indemnitees” has the meaning set forth in Section 9.2.

“Lien” means any mortgage, pledge, lien, charge, security interest, claim or
other encumbrance.

“Loss” has the meaning set forth in Section 9.1.

“OpCo” has the meaning set forth in the recitals.

“Ordinary Course of Business” means, when used in reference to any Person, the
ordinary course of business consistent with past customs and practices of such
Person.

“Outside Date” has the meaning set forth in Section 12.1(d).

“Owned Real Property” has the meaning assigned to such term in the definition of
Assets.

“Partnership” has the meaning set forth in the preamble.

“Partnership Indemnitees” has the meaning set forth in Section 9.1.

“Party” has the meaning set forth in the preamble.

“Permitted Liens” means:

(a)Liens for current period Taxes which are not yet due and payable, or are
otherwise being contested in good faith;

(b)inchoate Liens arising by operation of law, including materialman’s,
mechanic’s, repairman’s, laborer’s, warehousemen’s, carrier’s, employee’s,
contractor’s and operator’s Liens arising in the Ordinary Course of Business but
only to the extent such Liens secure obligations that, as of the Closing, are
not due and payable;

(c)minor defects, irregularities in title, easements, encroachments, rights of
way, servitudes and similar rights (whether affecting fee interests, a
landlord’s interest in leased properties or a tenant’s interest in leased
properties) that individually or in the aggregate (i) have not had, and are not
reasonably likely to have an adverse effect on the ability of the Partnership or
OpCo to use or enjoy the

4

 

--------------------------------------------------------------------------------

 

benefits of the Assets in the manner previously owned or used by Sellers and
(ii) do not materially impair the value of the Assets;

(d)Liens securing the Fund H Facility which shall be released as of the Closing
Date;

(e)Liens securing any financing of the Partnership or OpCo;

(f)Liens affecting a fee owner’s interest in any real property or land that is
subject to an easement, right of way, leasehold interest or similar right to use
and/or occupy such real property and/or land held by LD 13 so long as such Liens
do not breach and are not reasonably likely to breach a customary covenant of
quiet enjoyment (due to the existence of a non-disturbance agreement or other
arrangement or legal or equitable right in which the holder of such easement,
right of way, leasehold interest or similar right is recognized and protected);
and

(g)the Liens set forth on Schedule 1.1(a).

“Person” means any natural person, firm, limited partnership, general
partnership, association, corporation, limited liability company, company,
trust, other organization (whether or not a legal entity), public body or
government, including any Governmental Authority.

“Property Tax” means all real property Taxes, personal property Taxes and
similar ad valorem Taxes.

“Real Property” has the meaning assigned to such term in the definition of
Assets.

“Real Property Interest” has the meaning assigned to such term in the definition
of “Assets.”

“REIT Subsidiary” has the meaning set forth in the recitals.

“Rents and A/R” has the meaning set forth in Section 13.4(a)(i).

“Retained Liabilities” means those liabilities and obligations as set forth on
Schedule 1.1(b).

“Scheduled Asset” has the meaning assigned to such term in the definition of
“Assets.”

“Securities Act” has the meaning set forth in Section 3.14(a).

“Sponsor” has the meaning set forth in the preamble.

“Tax” means any federal, state, local or foreign income, gross receipts, branch
profits, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, escheat, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, ad valorem, value added, alternative or add-on minimum or
estimated tax or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person by law, by contract or otherwise.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

5

 

--------------------------------------------------------------------------------

 

“Tax Consideration” means the Cash Consideration together with any other amounts
treated as a transfer of consideration pursuant to Treasury Regulations Section
1.707-3(a)(1), which for the avoidance of doubt, includes any amount of
liabilities other than “qualified liabilities” (within the meaning of Treasury
Regulations Section 1.707-5(a)(6)) assumed or deemed to be assumed by the
Partnership in connection with the transactions contemplated hereby.

“Units” has the meaning set forth in the recitals.

1.2Interpretation.  Whenever the context requires, the gender of all words used
in this Agreement includes the masculine, feminine and neuter and terms defined
in the singular have the corresponding meanings in the plural, and vice
versa.  Except as this Agreement otherwise specifies, all references herein to
any law, are references to that law (and any rules and regulations promulgated
thereunder), as the same may have been amended.  The word “includes” or
“including” means “including, but not limited to,” unless the context otherwise
requires.  The words “shall” and “will” are used interchangeably and have the
same meaning.  The words “this Agreement,” “hereof,” “hereby,” “herein,”
“hereunder” and similar terms in this Agreement refer to the relevant agreement
as a whole and not any particular Section or Article in which such words
appear.  If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.  Whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless business days are specified.  Time
periods within or following which any payment is to be made or an act is to be
done shall be calculated by excluding the day on which the time period commences
and including the day on which the time period ends.  Unless specifically
provided for in this Agreement, the term “or” shall not be deemed to be
exclusive.  References to a Person are also to its successors and/or permitted
assigns, if any.  All exhibits and annexes attached to this Agreement constitute
a part of this Agreement and are incorporated herein for all purposes.  All
references to currency in this Agreement shall be to, and all payments required
under this Agreement shall be paid in, lawful currency of the United States.

Article 2
contribution

2.1Contribution of Assets and Equity.  Subject to the terms and conditions set
forth herein, LD 13 agrees to contribute, assign, transfer, convey and deliver
to the Partnership, and the Partnership agrees to accept the contribution of the
Assets, free and clear of any Lien other than the Permitted Liens.  

2.2Consideration.  The consideration in the amount of $27,990,000.00 for the
contribution of the Assets, subject to adjustment as set forth in Section 13.6,
shall be equal to the following:

(a)the Units issued to Fund H on behalf of LD 13; and

(b)the Cash Consideration, subject to adjustment as set forth in Section 13.4.

2.3Tax Treatment.  Fund H and the Partnership intend that the contribution made
pursuant to this Article 2 shall, except as otherwise required by Section
707(a)(2)(B) of the Code and its implementing Treasury regulations, be treated
as a contribution in exchange for a partnership interest in a transaction
consistent with the requirements of Section 721(a) of the Code.  Fund H and the
Partnership further intend that the Tax Consideration shall be treated to the
maximum extent possible as a reimbursement of capital expenditures described in
Section 1.707-4(d) of the Treasury regulations.  If the Tax Consideration
exceeds the amount that can be treated as a reimbursement of capital
expenditures under Treasury regulations Section 1.707-4(d), Fund H and the
Partnership acknowledge and agree that for U.S. federal income tax purposes, the
transactions contemplated hereby will qualify in part for nonrecognition of gain
or loss

6

 

--------------------------------------------------------------------------------

 

pursuant to Section 721(a) of the Code and will be characterized in part as a
disguised sale transaction described in Section 707(a)(2)(B) of the Code and its
implementing Treasury regulations.

2.4Allocation.  To the extent the Tax Consideration exceeds the amount that can
be treated as a reimbursement of capital expenditures under Treasury Regulations
Section 1.707-4(d), such amount shall be allocated among the Assets in
accordance with Section 1060 of the Code and the Treasury regulations
promulgated thereunder (and any similar provision of state, local or foreign
law, as appropriate) (the “Allocation”).  The Allocation shall be delivered by
Fund H to the Partnership within sixty (60) days after the Closing Date for the
Partnership’s approval, which approval shall not be unreasonably withheld.  Fund
H and the Partnership shall work in good faith to resolve any disputes relating
to the Allocation.  If the consideration is adjusted pursuant to any provision
of this Agreement, the Allocation will reflect such adjustment as mutually
agreed by Fund H and the Partnership.  Fund H and the Partnership shall file all
Tax Returns (including, but not limited to, IRS Form 8594) consistent with the
Allocation.  Neither Fund H nor the Partnership shall take any Tax position
inconsistent with such Allocation and neither Fund H nor the Partnership shall
agree to any proposed adjustment to the Allocation by any Taxing authority
without first giving the other Party prior written notice; provided, however,
that nothing contained herein shall prevent Fund H or the Partnership from
settling any proposed deficiency or adjustment by any Taxing authority based
upon or arising out of the Allocation, and neither Fund H nor the Partnership
shall be required to litigate before any court any proposed deficiency or
adjustment by any Taxing authority challenging such Allocation.

2.5Non-Assignable Assets.  Notwithstanding anything to the contrary in this
Agreement, to the extent that the sale, assignment, transfer, conveyance or
delivery, or attempted sale, assignment, transfer, conveyance or delivery, to
OpCo of any Asset (i) would result in a violation of applicable law, (ii) cannot
be effected due to any defect in the chain of title of such Asset (including the
failure of Sellers to have marketable title to any Asset), or (iii) would
require the consent, authorization, approval or waiver of a Person who is not a
party to this Agreement, and such consent, authorization, approval or waiver
shall not have been obtained prior to the Closing, this Agreement shall not
constitute a sale, assignment, transfer, conveyance or delivery, or an attempted
sale, assignment, transfer, conveyance or delivery, thereof; provided, however,
that, subject to the satisfaction or waiver of the conditions contained in
Article 10 and Article 11, the Closing shall occur notwithstanding the foregoing
without any adjustment to the Purchase Price on account thereof. Following the
Closing, LD 13 and OpCo shall use commercially reasonable efforts, and shall
cooperate with each other, to obtain any such required consent, authorization,
approval or waiver. Subject to Section 13.4, to the extent that any Asset or
Assumed Liability cannot be transferred to OpCo at the Closing or any transfer
is later voided or diminished due to a cause of the type described in clauses
(i), (ii) or (iii) of the first sentence of this Section 2.5, LD 13 and OpCo
shall use commercially reasonable efforts to enter into such arrangements to
provide to the parties the economic and operational equivalent of the transfer
of such Asset or Assumed Liability to OpCo as of the Closing and the performance
by OpCo and LD 13 of their respective obligations with respect thereto.

Article 3
REPRESENTATIONS AND WARRANTIES OF Sellers

Each Seller represents and warrants on behalf of itself and its Affiliates as of
the date hereof and as of the Closing Date as follows:

3.1Organization of Each Seller.  Each Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to conduct business in each jurisdiction where the
nature of its business or the ownership of its properties require it to be
qualified, except where the failure to be so qualified would not have a material
adverse effect. LD 13 is a wholly owned subsidiary of Fund H.

7

 

--------------------------------------------------------------------------------

 

3.2Authority and Action.  Each Seller has the limited liability company power
and authority to enter into this Agreement and to perform all of its obligations
and consummate the transactions contemplated hereby.  Each Seller has taken or
will take all necessary and appropriate limited liability company actions to
authorize, execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  This Agreement is, and each agreement and instrument to be
executed and delivered by each Seller pursuant hereto will be, when so executed
and delivered, a valid and binding obligation of each Seller enforceable in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, moratorium or similar laws affecting the
rights of creditors generally and by general principles of equity.

3.3No Violation; Consents.  The execution and delivery of this Agreement (or any
related instrument or agreement) by each Seller does not, and the consummation
of the transactions contemplated hereby and the performance by each Seller of
the obligations that it is obligated to perform hereunder do not and at the
Closing will not: (a) violate any provision of the organizational documents of
LD 13; (b) violate, or result in the violation of or acceleration of, or entitle
any party to accelerate any obligation or indebtedness under, or result in the
imposition of any Lien upon any Asset, pursuant to, any mortgage, lien, lease,
franchise, license, permit, agreement or other instrument to which each Seller
is a party, or by which each Seller is bound, and that could have a material
adverse effect upon this transaction or the Parties; or (c) contravene or
violate any municipal, state or federal ordinance, law, rule, regulation,
judgment, order, writ, injunction, or decree in any material respect.  Except as
set forth on Schedule 3.3, no consent, approval, waiver or authorization is
required to be obtained by either Seller from any Person in connection with the
execution, delivery and performance by either Seller of this Agreement and the
consummation of the transactions contemplated hereby.

3.4Title to Assets.  LD 13 owns and has good and marketable title to all of the
Assets, free and clear of Liens other than the Permitted Liens.  LD 13 owns no
assets other than the Assets. Fund H owns no Assets.  

3.5Contracts/Agreements.  

(a)LD 13 has not breached or defaulted on any of its obligations under any
material contracts or agreements relating to any of the Assets, including that
certain Amended and Restated Limited Liability Agreement of LD 13 dated December
31, 2013, in effect as of the date hereof.  

(b)Since December 30, 2013, LD 13 has not breached or defaulted on any of its
obligations under any material contracts or agreements relating to any of the
Assets.

(c)At no time since December 30, 2013 has LD 13 or any of its Affiliates
delivered or received notice of a breach or default by either LD 13 or any
counterparty under any material contract or agreement relating to any of the
Assets or notice of any fact, condition or circumstance that would constitute a
breach or default by either LD 13 or other counterparty under any material
contract or agreement relating to any of the Assets.

(d)LD 13 has received no notice of any intent or desire to terminate, amend or
modify any material contract or agreement relating to any of the Assets or
abandon or surrender any interest held by the counterparty under any material
contract or agreement relating to any of the Assets.

(e)Each contract that is an Asset constitutes the valid and binding obligation
of LD 13 and, to LD 13’s knowledge, as applicable, the other party or parties
thereto, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws, and is in full force and effect in all material
respects.

8

 

--------------------------------------------------------------------------------

 

(f)LD 13, each of its Affiliates and each Real Property (i) are in compliance
with all declarations of covenants, conditions or restrictions, restrictive
covenants and reciprocal easement agreements, in each case affecting any Real
Property, and (ii) have not received any notice of any breach, violation or
default under any such declarations, agreements or easements

3.6Compliance.  LD 13’s ownership and operation of the Assets is and has been,
and will continue to be, in compliance in all material respects with all
applicable federal, state and local laws, rules, regulations and orders; and
neither Seller nor any of their Affiliates has received notice from any
Governmental Authority asserting any act of non-compliance.

3.7Information.

(a)Sellers have not intentionally withheld disclosure from the Conflicts
Committee and/or its advisers of any fact that would have a material adverse
effect upon the Partnership, OpCo or their Affiliates, or the Assets (or the
value thereof).

(b)The projections and budgets provided to the Conflicts Committee (including
those provided to Duff & Phelps LLC, the financial adviser to the Conflicts
Committee) as part of the Conflicts Committee’s review in connection with this
Agreement have a reasonable basis and are consistent with the current
expectations of LD 13 and its member and management.

(c)All historical financial information related to the Assets provided to the
Conflicts Committee (including provided to Duff & Phelps LLC, the financial
adviser to the Conflicts Committee) as part of the Conflicts Committee’s review
in connection with this Agreement is consistent with and derived from the books
and records of LD 13.

(d)To Sellers’ knowledge, except for the tenant under the Data Center Lease,
there are no persons in possession or occupancy of the Data Center or
improvements or any part thereof, nor are there any persons who have possessory
rights in respect to the Data Center or improvements or any part thereof.

(e)To Sellers’ knowledge, there are no condemnation or eminent domain
proceedings pending, or, to Sellers’ knowledge, threatened, with regard to the
Data Center or improvements or any portion thereof.

(f)Sellers’ have not received written notice and have no actual knowledge that
(i) there are any conditions, covenants, restrictions, easements, servitudes or
other liens or encumbrances, upon the  Data Center that will in any way limit,
restrict or prohibit the current use of the  Data Center; and (ii) the use being
made of the  Data Center at present is not in conformity with the certificates
of occupancy issued for the  Data Center; any required certificates and permits
of such type have not been issued, are not in full force and effect and are not
transferable with the  Data Center or to OpCo without payment; and the  Data
Center does not comply with all building, fire, zoning and other ordinances and
regulations applicable thereto. In addition, Seller has not received any written
notice from any insurance company or underwriter of any defects in the
improvements that would materially adversely affect the ability to insure any of
the improvements or cause an increase in insurance premiums.

(g)Sellers have not intentionally or willfully withheld any information or
documentation material to the ownership or operation of the Data Center in
Sellers’ possession.  

3.8Litigation.  Except as otherwise set forth on Schedule 3.8, there is no suit,
action, claim, arbitration, administrative or legal or other proceeding
(including eminent domain, zoning or other land use

9

 

--------------------------------------------------------------------------------

 

regulation) or governmental investigation (“Action”) pending or, to either
Sellers’ knowledge, threatened against Sellers, their Affiliates, or the Assets
that affect the ownership or operation of the Assets or that would prevent the
consummation of the transactions contemplated by this Agreement.

3.9Brokers.  Neither Seller nor any of their Affiliates has incurred any
liability, contingent or otherwise, for any brokerage fee, commission or
financial advisory fee in connection with the transactions contemplated by this
Agreement for which the Partnership or any of its respective Affiliates will be
liable.

3.10No Adverse Changes.  From December 15, 2017, except for changes in the
Ordinary Course of Business or due to matters that generally affect the economy
or the industry in which LD 13 is engaged, there have been no changes in the
Assets that would, individually or in the aggregate, have, or reasonably be
expected to have, a material adverse effect on the Assets.

3.11Taxes.

(a)All Tax Returns that are required to be filed by or with respect to LD 13 or
the Assets prior to the Closing Date (taking into account any valid extension of
time within which to file) have been or will be timely filed prior to the
Closing Date and all such Tax Returns are or will be true, correct and complete
in all material respects.  All Taxes due and payable by or with respect to LD 13
or the Assets (whether or not shown on any Tax Return) have been fully paid and
all deficiencies asserted or assessments made with respect to such Tax Returns
have been paid in full or properly accrued for by LD 13.  No examination, audit,
claim, assessment, levy or administrative or judicial proceeding regarding any
of the Tax Returns described in this Section 3.11 or any Taxes of or with
respect to the Assets are currently pending or have been proposed in writing or
have been threatened.  No waivers or extensions of statutes of limitations have
been given or requested in writing with respect to any amount of Taxes of or
with respect to the Assets or any Tax Returns of or with respect to the
Assets.  LD 13 is properly classified as an entity disregarded as separate from
its owner for U.S. federal income tax purposes. There are no Liens with respect
to Taxes upon any Assets other than Permitted Liens.

(b)At least 90% of the gross income generated by the Partnership on or after
Closing, excluding those Assets assigned to Landmark Infrastructure Asset OpCo
LLC, will constitute “qualifying income” (as defined in Section 7704(d) of the
Code).

(c)The gross income derived by the REIT Subsidiary and its subsidiaries in 2017
and 2018 (including gross income attributable to the Assets) is expected to meet
the gross income test under Section 856(c) of the Code and that the REIT
Subsidiary is intended to qualify as a real estate investment trust as defined
in Section 856 of the Code.

(d)To Sellers’ knowledge, there are not any special assessments, special tax
districts, special service areas, sanitary sewer separation fees or outstanding
obligations (contingent or otherwise) to governmental entities, including,
without limitation, any portion payable with the current tax bill with respect
to the Assets or any part thereof.

3.12Environmental.

(a)Except as set forth on Schedule 3.12, Sellers are and have been in compliance
with all applicable Environmental Laws.  

(b)Except as set forth on Schedule 3.12, Sellers have obtained, have complied
with, and are in compliance with all material Environmental Permits that are
required pursuant to Environmental

10

 

--------------------------------------------------------------------------------

 

Laws for the occupation of its Assets and the operation of the business, and all
such Environmental Permits are in full force and effect, free from material
breach.

(c)Except as set forth on Schedule 3.12, there are no suits, claims or
proceedings pending or, to Sellers’ knowledge, threatened against Sellers’ or
the Assets alleging any violation of, or liability under, any Environmental Law,
Environmental Permit or any indemnity obligations for which the Partnership or
any of its Affiliates will be responsible or liable after Closing.

(d)Except as set forth on Schedule 3.12, Sellers are not, and none of the Assets
are, subject to any decree, order or judgment requiring the investigation or
cleanup of any Hazardous Substance under any Environmental Law or Environmental
Permit at any real property or facility currently or formerly owned by Sellers
(or in which Sellers owns or owned an interest), or included in the Assets.

(e)Except as set forth on Schedule 3.12, to Sellers’ knowledge, there is not
now, and there has not been, any Hazardous Substance (i) used, generated,
treated, stored, transported, disposed of, released, or handled on any owned,
leased or easement property owned (now or at any time) by Sellers or included in
the Assets except in full compliance with Environmental Law and Environmental
Permits or (ii) otherwise existing on, under, about or emanating from or to any
property included in the Assets except in full compliance with Environmental Law
and Environmental Permits.

(f)The transactions contemplated hereby will not result in any material
liabilities for site investigation or cleanup, or require the consent of any
Person, pursuant to Illinois law.

(g)Except as set forth on Schedule 3.12, neither Seller has, either expressly or
by operation of law, assumed or undertaken any material liability, including any
obligation for corrective or remedial action, of any other Person relating to
Environmental Laws.

3.13Matters Regarding LD 13.

(a)LD 13 is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and is qualified to
conduct business in each jurisdiction where the nature of its business or the
ownership of its properties require it to be qualified, except where the failure
to be so qualified would not have a material adverse effect on LD 13 or its
assets.

(b)LD 13 has no obligations or liabilities that would have been required to be
reflected in, reserved against or otherwise described on the financial
statements of LD 13 other than those incurred in the Ordinary Course of Business
in connection with the ownership and operation of the Assets.

(c)LD 13 has, and is in compliance with, all applicable permits, certificates,
licenses, franchises, writs, variances, exemptions, orders and other
authorizations of all Governmental Authorities required for its ownership and
operation of the Assets.

3.14Restricted Securities.

(a)Each Seller (i) is an “accredited investor” (“Accredited Investor”) as
defined in Rule 501 under the Securities Act of 1933, as amended (the
“Securities Act”), and (ii) by reason of its business and financial experience
it has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Units, is able to bear the economic risk of such
investment and, at the present time, would be able to afford a complete loss of
such investment.  Fund H is not an entity formed for the specific purpose of
acquiring the Units.

11

 

--------------------------------------------------------------------------------

 

(b)Each Seller understands that the Units are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Partnership in a transaction not involving a public offering
and that under such laws and applicable regulations the Units may be resold
without registration under the Securities Act only in certain limited
circumstances. Fund H acknowledges and agrees that the Units will, when issued
and if evidenced by a certificate, include a restrictive legend.

3.15Real Property.  

(a)LD 13 has delivered to the Partnership, complete and correct copies of (i)
all title policies and commitments (where no policy was issued) naming LD 13 as
the insured party, documents evidencing the exceptions to title shown thereon
and surveys for the Owned Real Property that in each case are in the possession
or control of LD 13 and (ii) the leases.

(b)The Real Property, including all buildings, fixtures and other improvements
constituting a part thereof, is in good operating condition without structural
defects and is suitable, sufficient and appropriate for its current and
contemplated uses.  All mechanical and other systems located at the Real
Property are in good operating condition, and no condition exists requiring
repairs (other than routine maintenance) or alterations thereof.  None of such
improvements to any Real Property constitute a legal non-conforming use or
otherwise require any special dispensation, variance or permit under any
municipal, state or federal ordinance, law, rule, regulation, judgment, order,
writ, injunction, or decree. 

(c)LD 13 has good, marketable and exclusive fee simple title to, and the valid
and enforceable power and unqualified right to use and sell, transfer, convey or
assign the Owned Real Property, free and clear of all Liens other than Permitted
Liens.  Upon consummation of the transactions contemplated by this Agreement,
OpCo will have good, marketable and exclusive title to all Owned Real Property,
free and clear of all Liens other than Permitted Liens.

(d)LD 13 has all certificates of occupancy, permits, licenses, certificates of
authority, authorizations, approvals, registrations, and other similar consents
issued by or obtained from any Governmental Authority necessary or useful for
the current use and operation of the Real Property.  The Real Property is in
compliance with all applicable municipal, state, federal or foreign ordinance,
law, rule, regulation, judgment, order, writ, injunction, or decree and fire,
health, building, use, occupancy, subdivision and zoning laws.

(e)There do not exist any actual or, to LD 13’s knowledge, threatened
condemnation or eminent domain proceedings that affect any Real Property or any
part thereof, and LD 13 has not received any notice, oral or written, of the
intention of any Governmental Authority or other person to take or use any Real
Property or any part thereof or interest therein.

(f)LD 13 has not received any notice from any insurance company that has issued
a policy with respect to any Real Property requiring performance of any
structural or other repairs or alterations to such Real Property that have not
been completed.

(g)LD 13 has not received any notice of any increase in the current assessed
valuation of any Real Property or any notice of any contemplated special
assessment.

(h)All buildings, structures and other improvements constituting a part of the
Real Property are supplied with utilities and other services necessary for the
operation of such buildings, structures or other improvements in the Ordinary
Course of Business.

12

 

--------------------------------------------------------------------------------

 

(i)There is no water diffusion or other intrusion into any buildings, structures
or other improvements constituting a part of any Real Property which would
impair the value thereof or prevent the use thereof in connection with the
conduct of business of OpCo.

(j)LD 13 does not own or hold, or is obligated under or is a party to, any
option, right of first refusal or other contractual (or other) right or
obligation to purchase, acquire, sell, assign or dispose of any real estate or
any portion of or interest in the Real Property.  

(k)No work has been done at the Real Property, and no materials have been
supplied to the Real Property, that have not been paid for, and there are no
materialman’s liens or mechanic’s liens affecting the Real Property.

Article 4
REPRESENTATIONS AND WARRANTIES OF the Partnership

The Partnership represents and warrants as of the date hereof and as of the
Closing Date as follows:

4.1Organization of the Partnership.  The Partnership is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is qualified to do business in each jurisdiction where the
nature of its business or the ownership of its properties requires it to be
qualified, except where a failure to be so qualified would not have a material
adverse effect.

4.2Authority and Action.  The Partnership has the limited partnership power and
authority to enter into this Agreement and to perform all of its obligations and
consummate the transactions contemplated hereby.  The Partnership has taken or
will take all necessary and appropriate limited partnership action to authorize,
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  This Agreement is, and each agreement and instrument to be
delivered by the Partnership pursuant hereto will be, when so executed and
delivered, a valid and binding obligation of the Partnership, enforceable in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, moratorium or similar laws affecting the
rights of creditors generally and by general principles of equity.

4.3No Violation; Consents.  The execution and delivery of this Agreement (or any
related instrument) by the Partnership does not, and the consummation of the
transaction contemplated hereby and the performance by the Partnership of the
obligations that it is obligated to perform hereunder do not and at the Closing
will not: (a) violate any provision of the limited partnership agreement of the
Partnership; (b) violate, or result in the violation of or acceleration of, or
entitle any party to accelerate any obligation or indebtedness under, or result
in the imposition of any Lien upon any Asset, if any, pursuant to, any mortgage,
lien, lease, franchise, license, permit, agreement or other instrument to which
the Partnership is a party, or by which the Partnership is bound, and that could
have a material adverse effect upon this transaction or the Parties; or
(c) contravene or violate any municipal, state or federal ordinance, law, rule,
regulation, judgment, order, writ, injunction, or decree in any material
respect.  No consent, approval, waiver or authorization is required to be
obtained by the Partnership from any Person in connection with the execution,
delivery and performance by the Partnership of this Agreement and the
consummation of the transactions contemplated hereby.

4.4Litigation.  There is no Action pending or, to the Partnership’s knowledge,
threatened against the Partnership that would prevent the consummation of the
transactions contemplated by this Agreement or the ownership of the Assets by
the Partnership following the Closing.

13

 

--------------------------------------------------------------------------------

 

4.5Brokers.  Except for Duff & Phelps LLC, the fees and expenses of which will
be paid by the Partnership or its Affiliates, neither the Partnership nor any of
its Affiliates has incurred any liability, contingent or otherwise, for any
brokerage fee, commission or financial advisory fee in connection with the
transactions contemplated by this Agreement for which LD 13 or any of its
Affiliates or Fund H or any of its Affiliates will be liable.

4.6Units.  The Units have been duly authorized by all necessary limited partner
action of the Partnership and, when issued to Fund H in accordance with the
terms of this Agreement, will be validly issued, fully paid and nonassessable,
except as such nonassessability may be affected by Section 17-607 of the
Delaware Revised Uniform Limited Partnership Act.  When issued to Fund H, the
Units will be free and clear of all Liens, except as set forth in the Third
Amended and Restated Limited Partnership Agreement of the Partnership.

4.7Intentionally Omitted.

Article 5
DISCLAIMER OF WARRANTIES

5.1Disclaimer of Warranties by Sellers.  Except as expressly set forth in
Article 3, neither Seller makes no representations or warranties whatsoever and
disclaims all liability and responsibility for any other representation,
warranty, statement or information made or communicated (orally or in writing),
including any opinion, information or advice that may have been provided by any
officer, member, director, employee, agent or consultant of either Seller or
their Affiliates.  EXCEPT AS SPECIFICALLY REPRESENTED AND WARRANTED IN
Article 3, THE SALE OF THE ASSETS TO THE PARTNERSHIP IS ON AN “AS IS” BASIS,
WITHOUT ANY OTHER REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR
PURPOSE.

5.2Disclaimer of Warranties by the Partnership.  Except as expressly set forth
in Article 4, the Partnership makes no representations or warranties whatsoever
and disclaims all liability and responsibility for any other representation,
warranty, statement or information made or communicated (orally or in writing),
including any opinion, information or advice that may have been provided by any
officer, shareholder, director, employee, agent or consultant of the Partnership
or its Affiliates.

Article 6
PRE-CLOSING COVENANTS

6.1Approvals and Consents.  From the date of this Agreement until the earlier of
the Closing Date or the termination of this Agreement, each Party will use all
commercially reasonable efforts to take all action and to do all things
necessary, proper, or advisable in order to consummate and make effective the
transactions contemplated by this Agreement, including giving any notices to,
making any filings with, and obtaining any required authorizations, consents and
approvals of Governmental Authorities or other third parties.

6.2Owned Real Property Title Policy.  At or prior to Closing, LD 13 shall
deliver to Fidelity National Title Insurance Company (or another nationally
recognized insurance company), such customary affidavits, indemnities and other
agreements, evidence of authority, Lien releases and such other documents and
instruments reasonably required by such title company in order to issue a title
policy with respect to each parcel of Owned Real Property to OpCo.

14

 

--------------------------------------------------------------------------------

 

Article 7
POST-CLOSING COVENANTS

7.1General.  In case at any time after the Closing, any further action is
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as the other Party reasonably may request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor).

7.2Title Policy.  LD 13 shall exercise commercially reasonable efforts to
deliver to the Partnership a 2006 ALTA standard owner’s policy of title
insurance (or the equivalent if such form is not available with respect to any
particular jurisdiction) from Fidelity National Title Insurance Company (or
another nationally recognized insurance company) for each Real Property Interest
in an Asset and as required to be paid by LD 13, that insures LD 13’s interest
in and thereto, subject, in each case, to the pre-printed exceptions to such
policy and the Permitted Liens.

7.3Unit Consideration.  If Fund H is unable to confirm that one or more of its
members is an Accredited Investor (either by a failure of such member to return
a fully-completed and executed investor questionnaire, failure by such member to
meet the requirements of an Accredited Investor set forth in Rule 501 of the
Securities Act or otherwise), then Fund H agrees that it (i) shall only
distribute to such member its pro rata portion of the Cash Consideration and
(ii) shall not distribute, transfer or assign any of the Units, if issued, to
any such member.

7.4Closing.  Following the Closing, Fund H and LD 13 shall exercise commercially
reasonable efforts to deliver to the Partnership any agreements or instruments
relating to the Assets.

7.5Illinois Income Tax Act.  Pursuant to Section 902(d) of the Illinois Income
Tax Act (35 ILCS 5/), if applicable, the Partnership shall file with the Bulk
Sales Section of the Illinois Department of Revenue a completed Notice of Sale
or Purchase of Business Assets on Illinois Department of Revenue Form CBS -1 no
later than five (5) days after Closing. Each Seller agrees to indemnify, defend
and hold the Partnership and its Affiliates harmless from any tax, penalty and
interest that is due and owing by either Seller or its predecessor under the
Illinois Income Tax Act (35 ILCS 5/). Each Seller agrees to indemnify, defend
and hold the Partnership and its Affiliates harmless from any tax, penalty and
interest that is due and owing by either Seller or its predecessor under the
Retailer’s Occupational Tax Act, 35 ILCS 120/5 for which the Partnership is
liable, or is alleged by the State of Illinois to be liable, by virtue thereof.
This Section shall survive the Closing, but shall terminate immediately upon the
Partnership’s receipt of a bulk sales release in connection with the filing of
the Notice of Sale with the Illinois Department of Revenue. The Partnership
shall promptly forward LD 13 copies of any stop orders issued by the Illinois
Department of Revenue, as well as the bulk sales release when received by the
Partnership.

Article 8
TAX MATTERS

8.1Taxes and Tax Returns.  Sellers and the Partnership agree to furnish or cause
to be furnished to the other, upon request, as promptly as practicable, such
information and assistance relating to the Assets (as available or within
Sellers’ or the Partnership’s control, as applicable), including access to books
and records, as is reasonably necessary for the filing of all Tax Returns by
Fund H, LD 13 or the Partnership, as applicable, the making of any election
relating to Taxes, the preparation for any audit by any taxing authority and the
prosecution or defense of any claim, suit or proceeding relating to any
Tax.  Each Seller and the Partnership shall retain, or cause to be retained, all
books and records with respect to Taxes pertaining to either Seller or the
Assets for a period of at least seven years following the Closing

15

 

--------------------------------------------------------------------------------

 

Date.  Sellers and the Partnership shall cooperate fully with each other in the
conduct of any audit, litigation or other proceeding relating to Taxes involving
the Assets or the Allocation.

8.2Audits.  Fund H and LD 13 shall promptly notify the Partnership in writing
upon receipt by Fund H or LD 13 of notice of any pending or threatened Tax
audits or assessments relating to the income, properties or operations of LD 13
that reasonably may be expected to relate to or give rise to a Lien on the
Assets.  Each of the Partnership, LD 13 and Fund H shall promptly notify the
other in writing upon receipt of notice of any pending or threatened Tax audit
or assessment challenging the Allocation.

8.3Tax Treatment of Indemnification Payments.  Any payments made to any Party
pursuant to Article 9 shall constitute an adjustment of the consideration
received pursuant to Section 2.2 for Tax purposes and shall be treated as such
by Fund H and the Partnership on their Tax Returns to the extent permitted by
law.

Article 9
INDEMNIFICATION

9.1Indemnification by Sellers and the Sponsor.  Subject to Section 9.3, from and
after the Closing Date, Sellers and the Sponsor, jointly and severally, will
indemnify, defend and hold harmless the Partnership, the Partnership’s
Affiliates and each of their respective partners, directors, members, officers,
employees, and representatives (the “Partnership Indemnitees”), from and against
any losses, liabilities, Liens, costs, damages, deficiencies, diminution in
value, judgments, demands, suits, assessments, charges, fines, penalties, or
expenses (including reasonable attorneys’ fees and other costs of litigation)
(“Loss”) actually suffered or incurred by any of them resulting from, related
to, or arising out of:

(a)the breach of any representation, warranty or covenant of LD 13 contained in
this Agreement, including any Exhibit to this Agreement, or in any document,
instrument, agreement or certificate delivered under this Agreement, in each
case, without giving effect to any limitation or qualification as to
“materiality,” “material,” “material adverse effect” or similar qualifiers set
forth in such representation, warranty or covenant for purposes of determining
whether there is a breach and the Loss resulting from, related to, or arising
out of such breach;

(b)any claim for Property Taxes relating to LD 13 or any Asset for any period
prior to the Closing Date (except to the extent the Partnership has otherwise
received a proration credit or adjustment hereunder);

(c)the Retained Liabilities and Environmental Liabilities;

(d)any liabilities or obligations of Sellers or with respect to the Assets
arising from the failure to obtain the required items set forth on Schedule 3.3;
and

(e)any other liabilities or obligations of Sellers or with respect to the Assets
first arising prior to the Closing Date.

If either Seller liquidates or ceases to exist, such Seller covenants that it
will, before such liquidation or cessation of existence, reserve an amount in
cash reasonably sufficient to satisfy any remaining indemnification obligations
under this Section 9.1 or transfer any such remaining indemnification
obligations to an Affiliate with adequate resources to satisfy all such
remaining indemnification obligations.  

9.2Indemnification by the Partnership.  Subject to Section 9.3, from and after
the Closing, the Partnership will indemnify, defend and hold harmless LD 13, LD
13’s Affiliates, including the Sponsor,

16

 

--------------------------------------------------------------------------------

 

and their respective directors, members, officers, employees and representatives
(the “LD 13 Indemnitees”), from and against any Losses actually suffered or
incurred by any of them resulting from, related to, or arising out of:

(a)the breach of any representation, warranty or covenant of the Partnership
contained in this Agreement, including any Exhibit to this Agreement, or in any
document, instrument, agreement or certificate delivered under this Agreement,
in each case, without giving effect to any limitation or qualification as to
“materiality,” “material,” “material adverse effect” or similar qualifiers set
forth in such representation, warranty or covenant for purposes of determining
whether there is a breach and the Loss resulting from, related to, or arising
out of such breach;

(b)any claim for Property Taxes relating to any Asset for any period from and
after the Closing Date or for which the Partnership has otherwise received a
proration credit or adjustment hereunder for any period prior to the Closing
Date and which credit or adjustment exceeds LD 13’s allocable share of such
Property Taxes; or

(c)any liabilities or obligations of LD 13 or with respect to the Assets arising
after the Closing Date, except for those contemplated by Section 9.1(d).

9.3Limitations on Indemnities.

(a)Subject to the limitations and other provisions of this Agreement, the
representations and warranties of the Parties hereto contained in this
Agreement, other than those contained in Section 3.11, and the covenants and
agreements of the Parties hereto contained herein required to be fully performed
on or before the Closing, other than those contained in Article 8, shall survive
the Closing and shall remain in full force and effect for a period of one (1)
year from the Closing Date.  Each covenant and agreement of the Parties in this
Agreement which by its terms requires performance after the Closing Date, other
than those contained in Article 8, shall survive the Closing and shall remain in
full force and effect until such covenant or agreement is fully performed. The
representations and warranties contained in Section 3.11, and the covenants and
agreements contained in Article 8 shall survive until the expiration of sixty
(60) days after the end of the applicable statute of limitations period. The
representation and warranty related to Liens in Section 3.4 shall survive for
the duration of the lease/easements related to the applicable Asset.

(b)To the extent the Partnership Indemnitees are entitled to indemnification for
Losses pursuant to Section 9.1, (i) Sellers and the Sponsor shall not be liable
for any Losses until the aggregate amount of all Losses exceeds $139,950.00 in
which event Sellers and the Sponsor shall only be required to pay or be liable
for Losses in excess of such amount, and (ii) Sellers and the Sponsor’s
aggregate liability to the Partnership Indemnitees shall not exceed
$1,3995,000.00; provided, however, that such limitations shall not apply to (i)
breaches of the representations and warranties contained in Sections 3.1, 3.2,
3.9, 3.11, 3.13(a) and 3.15,(ii) breaches of the covenants and agreements
contained in Sections 6.2, 7.2, 7.5, 13.4 and 13.5 and Article 8 or (iii) the
indemnification obligations set forth in Sections 9.1(c), 9.1(d) or 9.1(e).

(c)NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, NO
PARTY HERETO SHALL BE ENTITLED TO RECOVER FROM ANY OTHER PARTY HERETO ANY AMOUNT
IN RESPECT OF EXEMPLARY, PUNITIVE, REMOTE OR SPECULATIVE DAMAGES, EXCEPT, IN
EACH CASE, TO THE EXTENT SUCH DAMAGES ARE PAID TO AN UNAFFILIATED THIRD
PARTY.  ALL RELEASES, DISCLAIMERS, LIMITATIONS ON LIABILITY AND INDEMNITIES IN
THIS AGREEMENT, INCLUDING THOSE IN THIS Article 9, SHALL APPLY EVEN IN THE EVENT
OF THE SOLE, JOINT, OR

17

 

--------------------------------------------------------------------------------

 

CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF THE PARTY
WHOSE LIABILITY IS RELEASED, DISCLAIMED, LIMITED OR INDEMNIFIED (EXCLUDING GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT).

9.4Indemnification Procedures.  An LD 13 Indemnitee or Partnership Indemnitee,
as the case may be (for purposes of this Section 9.4, an “Indemnified Party”),
shall give the indemnifying party under Section 9.1 or Section 9.2, as
applicable (for purposes of this Section 9.4, an “Indemnifying Party”), prompt
written notice of any matter which it has determined has given or could give
rise to a right of indemnification under this Agreement, stating the amount of
the Loss, if known, and method of computation thereof, containing a reference to
the provisions of this Agreement in respect of which such right of
indemnification is claimed or arises; provided, however, that the failure to
provide such notice shall not release the Indemnifying Party from its
obligations under this Article 9 except to the extent the Indemnifying Party is
prejudiced by such failure.  In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any Action by a Person who
is not a party to this Agreement, the Indemnifying Party, at its sole cost and
expense and upon written notice to the Indemnified Party, may assume the defense
of any such Action with counsel reasonably satisfactory to the Indemnified
Party. The Indemnified Party shall be entitled to participate in the defense of
any such Action, with its counsel and at its own cost and expense. If the
Indemnifying Party does not assume the defense of any such Action, the
Indemnified Party may, but shall not be obligated to, defend against such Action
in such manner as it may deem appropriate, including, but not limited to,
settling such Action, after giving notice of it to the Indemnifying Party, on
such terms as the Indemnified Party may deem appropriate and no action taken by
the Indemnified Party in accordance with such defense and settlement shall
relieve the Indemnifying Party of its indemnification obligations herein
provided with respect to any damages resulting therefrom. The Indemnifying Party
shall not settle any Action without the Indemnified Party’s prior written
consent (which consent shall not be unreasonably withheld or delayed).

Article 10
CONDITIONS PRECEDENT TO Sellers OBLIGATIONS

Each and every obligation of Sellers under this Agreement shall be subject to
the satisfaction, at or prior to the Closing, of the following conditions
precedent.

10.1Representations and Warranties; No Default.  The representations and
warranties of the Partnership set forth in Article 4 of this Agreement shall be
true and correct in all material respects (it being understood that, for
purposes of determining the accuracy of such representations and warranties, all
qualifications and other materiality qualifications contained in such
representations and warranties shall be disregarded) as of the Closing with the
same force and effect and as though made as of the Closing (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects).

10.2Covenants.  The Partnership shall have performed in all material respects
all its covenants and fulfilled in all material respects all the terms of this
Agreement that are required to be performed or fulfilled prior to or as of the
Closing.

10.3Proceedings.  No investigations, inquiry, proceeding or claim has been
initiated or received by or asserted or threatened against LD 13 by any private
party or by any government or governmental agency, relating to the validity,
invalidity or legality of this Agreement and its consummation under any state or
federal statute, or rules, regulations, order or guidelines promulgated pursuant
thereto.

10.4Waiver.  LD 13 may waive any condition specified in this Article 10 if it
executes a writing so stating at or before the Closing.

18

 

--------------------------------------------------------------------------------

 

Article 11
CONDITIONS PRECEDENT TO THE PARTNERSHIP’s OBLIGATIONS

Each and every obligation of the Partnership under this Agreement shall be
subject to the satisfaction, at or prior to the Closing, of the following
conditions precedent.

11.1Representations and Warranties.  The representations and warranties of
Sellers set forth in Article 3 of this Agreement shall be true and correct in
all material respects (it being understood that, for purposes of determining the
accuracy of such representations and warranties, all qualifications and other
materiality qualifications contained in such representations and warranties
shall be disregarded) as of the Closing with the same force and effect and as
though made as of the Closing (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects).

11.2Covenants.  Sellers shall have performed in all material respects all its
covenants and fulfilled in all material respects all the terms of this Agreement
that are required to be performed or fulfilled prior to or as of the Closing.

11.3Proceedings.  No investigations, inquiry, proceeding or claim has been
initiated or received by or asserted or threatened against the Partnership by
any private party or by any government or governmental agency, relating to the
validity, invalidity or legality of this Agreement and its consummation under
any state or federal statute, or rules, regulations, order or guidelines
promulgated pursuant thereto.

11.4 Release of Mortgages.  All Liens securing the Fund H Facility shall be
released and executed payoff letter and authorization for filing the UCC-3
termination statements shall be delivered to the Partnership.  

11.5Tenant Estoppel Certificate.  LD 13 shall deliver or cause to be delivered
to the Partnership a tenant estoppel certificate from the Data Center Tenant,
certified to LD 13 and the Partnership, in a form reasonably satisfactory to the
Partnership.

11.6Units.  The trading price of the Units shall not have materially increased
since the signing of the Agreement.

11.7Assignment Documents.  LD 13 shall deliver all documents in Sections 9.4 and
9.6 of the Data Center Asset Agreement with LD 13 named as Seller.

11.8Waiver.  The Partnership may waive any condition specified in this
Article 11 if it executes a writing so stating at or before the Closing;
provided, any such waiver must be approved by the Conflicts Committee.

Article 12
TERMINATION

12.1Termination of Agreement.  This Agreement may be terminated at any time
prior to the Closing Date as follows:

(a)By mutual written consent of the Partnership and LD 13.

(b)By the Partnership or LD 13 if any Governmental Authority of competent
jurisdiction shall have (i) enacted, issued or promulgated any law that is in
effect and has the effect of

19

 

--------------------------------------------------------------------------------

 

making the consummation of the transactions contemplated by this Agreement
illegal or of prohibiting or otherwise preventing the consummation of the
transactions contemplated by this Agreement or (ii) issued or entered any order
(whether temporary, preliminary or permanent) that is in effect and has the
effect of making the consummation of the transactions contemplated by this
Agreement illegal or of prohibiting or otherwise preventing the consummation of
the transactions contemplated by this Agreement; provided, however, the right to
terminate this Agreement under Section 12.1(b)(ii) shall not be available to a
Party if such order was primarily due to the failure of such Party or its
Affiliate to perform any of its obligations under this Agreement.

(c)By the Partnership if there has been an event, change, occurrence or
circumstance that, individually or in the aggregate with any other events,
changes, occurrences or circumstances, has had or could reasonably be expected
to have a material adverse effect on the Assets or materially increase the
trading price of the Units.

(d)By the Partnership if the Closing shall not have occurred by June 18, 2018
(the “Outside Date”); provided that such right to terminate this Agreement under
this Section 12.1(d) shall not be available to the Partnership if the
Partnership has materially breached its obligations under this Agreement in a
manner that shall have proximately contributed to the failure of the Closing to
occur by such date.

(e)By LD 13 if the Closing shall not have occurred by the Outside Date; provided
that such right to terminate this Agreement under this Section 12.1(e) shall not
be available to LD 13, if either Seller has materially breached its obligations
under this Agreement in a manner that shall have proximately contributed to the
failure of the Closing to occur by such date.

(f)By the Partnership if at any time the representations and warranties of
either Seller contained in this Agreement shall fail to be true and correct or
either Seller shall at any time have failed to perform and comply with all
agreements and covenants of either Seller contained in this Agreement requiring
performance or compliance prior to such time, and in either case, such failure
(i) shall be such that, if not cured, the conditions set forth in Section 11.1
or Section 11.2 would not be fulfilled and (ii) if capable of cure, shall not
have been cured within ten (10) days of LD 13’s receipt of written notice
thereof from the Partnership or, if earlier, the Outside Date.

(g)By LD 13 if at any time the representations and warranties of the Partnership
contained in this Agreement shall fail to be true and correct or the Partnership
shall at any time have failed to perform and comply with all agreements and
covenants of the Partnership contained in this Agreement requiring performance
or compliance prior to such time, and in either case, such failure (i) shall be
such that, if not cured, the conditions set forth in Section 10.1 or Section
10.2 would not be fulfilled and (ii) if capable of cure, shall not have been
cured within 10 days of the receipt of written notice thereof by the Partnership
from LD 13 or, if earlier, the Outside Date.

12.2Notice of Termination.  The Partnership may exercise its right to terminate
this Agreement by giving written notice of termination from time to time to LD
13 specifying the basis for the Partnership’s termination.  LD 13 may exercise
its right to terminate this Agreement by giving written notice thereof from time
to time to the Partnership specifying the basis for LD 13 s termination.

12.3Effect of Termination.  If this Agreement is terminated pursuant to the
provisions of this Article 12, this Agreement shall become void and have no
effect, and there shall be no further liability on the part of the Partnership
or either Seller to any Person in respect of this Agreement; provided, however,
the covenants and agreements contained in Article 14 and in this Section 12.3
shall survive the termination of this Agreement; provided further, except as
otherwise provided in this Agreement, no such termination

20

 

--------------------------------------------------------------------------------

 

shall relieve any Party of any liability resulting from any breach of this
Agreement prior to the time of such termination.

Article 13
CLOSING

The Closing shall be conducted as follows, with the performance of the Parties
to be mutually dependent, and all transfers deemed to have taken place
simultaneously.

13.1Subject to satisfaction or waiver of the conditions set forth in Article 10
and Article 11, the Closing of the transactions contemplated by this Agreement
shall occur on January 18, 2018 or, if all of the conditions set forth in
Article 10 and Article 11 are not satisfied or waived by such date, such other
date as the Parties may agree (the “Closing Date”).

13.2At the Closing, LD 13 shall deliver to the Partnership:

(a)such customary instruments of transfer and conveyance, including the
Assignment and Assumption Agreements, as necessary to vest all right, title and
interest of LD 13 in and to the Assets to OpCo;

(b)all necessary forms and certificates complying with applicable Law, duly
executed and acknowledged, certifying that the transactions contemplated hereby
are exempt from withholding under Section 1445 of the Code and any state or
local equivalent thereof;

(c)copies of documents, including all leases, grants of easements and
non-disturbance agreements relating to the Assets, including any amendments,
guarantees or other documents relating thereto;

(d)a settlement statement mutually approved by the Parties;

(e)Bill of Sale in connection with Scheduled Asset DC100001;

(f)the Deed in connection with Scheduled Asset DC100001; and

(g)each other document or instrument specified in or as may be reasonably
required by this Agreement.

13.3At Closing, the Partnership shall deliver to Fund H and/or LD 13, as
applicable:

(a)the Units in book-entry form;

(b)the Cash Consideration, in immediately available funds to an account or
accounts designated by Fund H;

(c)the executed counterpart to the Contribution Agreement and other ancillary
agreements thereto;

(d)a settlement statement mutually approved by the Parties; and

(e)each other document or instrument specified in or as may be reasonably
required by this Agreement.

21

 

--------------------------------------------------------------------------------

 

13.4Credits and Prorations.  

(a)General Matters.  All income and expenses relating to the Assets shall be
apportioned as of 12:01 a.m., Los Angeles time, on the day of Closing, LD 13
being charged and credited for the same prior to such date and time, and the
Partnership being charged and credited for the same on and after such date and
time.  Such prorated items include the following:

(i)all rents and other accounts receivables payable with respect to the Assets
(“Rents and A/R”) received by the Closing, if any;

(ii)all Property Taxes for which LD 13 or VK Acquisitions IV, LLC is liable,
including for calendar year 2017 even if not due and payable until calendar year
2018 or through the Closing Date and due and payable in calendar year 2019; and

(iii)utility charges or service contracts to be assumed by the Partnership and
listed as a Scheduled Asset for which LD 13 or VK Acquisitions IV, LLC is
liable, if any, such charges to be apportioned at Closing on the basis of the
most recent meter reading occurring prior to Closing or, if unmetered, on the
basis of a current bill for each such utility.

(b)Specific Matters.  Notwithstanding anything contained in this Section 13.4:

(i)Any Property Taxes paid at or prior to Closing shall be prorated based upon
the amounts actually paid.  If any Property Taxes due and payable during the
year of Closing have not been paid before Closing, LD 13 shall be charged at
Closing an amount equal to that portion of such Property Taxes which relates to
the period before Closing, and LD 13 shall pay, or cause to be paid, such
Property Taxes prior to their becoming delinquent.  Any such apportionment made
with respect to a Property Tax year for which the Property Tax rate or assessed
valuation, or both, have not yet been fixed shall be based upon the Property Tax
rate or assessed valuation fixed for the prior Property Tax year.  To the extent
that the actual Property Taxes for the current year differ from the amount
apportioned at Closing, the Parties shall make all necessary adjustments by
appropriate payments between themselves within thirty (30) days after such
amounts are determined following Closing, subject to the provisions of Section
13.4(c) below. The Partnership shall pay all supplemental Property Tax resulting
from the change in ownership and reassessment, if any, occurring as the result
of the Closing pursuant to this Agreement;

(ii)Charges referred to in clause (i) above that are payable by any third party
(as opposed to the Partnership or LD 13) shall not be apportioned hereunder, and
the Partnership and LD 13 shall look solely to the third party responsible
therefor for the payment of such charges.  If LD 13 shall have paid any of such
charges on behalf of any third party to which it is entitled to reimbursement,
and shall not have been reimbursed therefor by the time of Closing, the
Partnership shall credit to LD 13 an amount equal to all such charges so paid by
LD 13;

(iii)Unpaid and delinquent Rents and A/R collected by LD 13 or the Partnership,
as the case may be, after the date of Closing shall be delivered as follows:
(1) if LD 13 collects any unpaid or delinquent Rents and A/R for the Assets, LD
13 shall, within 15 days after the receipt thereof, deliver to the Partnership
any such Rents and A/R which the Partnership is entitled to hereunder relating
to the date of Closing and any period thereafter, and (2) if the Partnership
collects any unpaid or delinquent Rents and A/R, the Partnership shall, within
15 days after the receipt thereof, deliver to LD 13 any such Rents and A/R which
LD 13 is entitled to hereunder relating to the period prior to the date of
Closing.  The Parties agree that (i) all Rents and A/R received by either Party
within the first thirty (30) day period after the date of Closing shall be

22

 

--------------------------------------------------------------------------------

 

applied first to delinquent Rents and A/R, if any, in the order of their
maturity, and then to current Rents and A/R, and (ii) all Rents and A/R received
by either Party  after the first thirty (30) day period after the date of
Closing shall be applied first to current Rents and A/R and then to delinquent
Rents and A/R, if any, in the inverse order of maturity.  The Partnership will
use commercially reasonable efforts after Closing to collect all Rents and A/R
in the Ordinary Course of Business, but neither the Partnership nor LD 13 will
be obligated to institute any lawsuit or other collection procedures to collect
delinquent Rents and A/R.  If there shall be any Rents and A/R which, although
relating to a period prior to Closing, do not become due and payable until after
Closing or are paid prior to Closing but are subject to adjustment after, then
any Rents and A/R of such type received by either Party shall, to the extent
applicable to a period extending through the Closing, be prorated between LD 13
and the Partnership as of Closing and LD 13’s portion thereof shall be remitted
promptly to LD 13 by the Partnership together with a reasonably detailed
accounting from the Partnership.

(c)Final Adjustments.  Except as otherwise provided herein, any revenue or
expense amount which cannot be ascertained with certainty as of Closing shall be
prorated on the basis of the Parties’ reasonable estimates of such amount and
current receipts, and shall be the subject of a final proration sixty (60) days’
after Closing, or as soon thereafter as the precise amounts can be
ascertained.  The Partnership shall promptly notify LD 13 when it becomes aware
that any such estimated amount has been ascertained.  Once all revenue and
expense amounts have been ascertained, the Parties shall jointly and in good
faith prepare a final proration statement, which final proration statement when
agreed upon by the Parties, shall be conclusively deemed to be accurate and
final.

(d)Survival.  The provisions of this Section 13.4 shall survive Closing.

13.5Closing Costs.  The following costs of Closing shall be allocated between LD
13 and the Partnership as follows:

(a)All fees associated with reissuance of title policies delivered to the
Partnership pursuant to Section 7.2 shall be paid by the Partnership;

(b)All other title fees and premiums, all recordation fees, and all transfer,
stamp, excise or similar taxes imposed by the state, county or city in
connection with the transaction shall be divided equally and paid by LD 13 and
the Partnership at Closing;

(c)All sales or similar Taxes shall be paid by the Partnership; and

(d)Each party shall bear its own counsel’s fees and expenses in connection with
the transactions described in this Agreement.

The provisions of this Section 13.5 shall survive the Closing.

13.6Fund H Accredited Investor Adjustment.  At Closing, the Parties agree the
Sellers shall have the option to request an additional cash payment of up to
$622,101.70 from the Partnership in lieu and reduction of Unit consideration (up
to 33,902 Units, valued at $18.35 per Unit).  

Article 14
MISCELLANEOUS

14.1Assigns.  This Agreement shall be binding upon and shall inure to the
benefit of the respective Parties and their permitted successors and
assigns.  The Partnership’s rights under this

23

 

--------------------------------------------------------------------------------

 

Agreement may not be assigned other than to a wholly-owned subsidiary of the
Partnership, without the prior written consent of LD 13, which consent may be
withheld for any reason, and LD 13’s rights under this Agreement may not be
assigned, without the prior written consent of the Partnership, which consent
may be withheld for any reason.  Any purported assignment in violation of the
foregoing shall be void ab initio.

14.2Entire Understanding, Headings and Amendment.  This entire Agreement and the
attached Exhibits and all documents to be executed and delivered pursuant hereto
constitute the entire understanding between the Parties, and supersede all
previous agreements of any sort.  Article headings are included only for
purposes of convenience and shall not be construed as a part of this Agreement
or in any way affecting the meaning of the provisions of this Agreement or its
interpretation.  This Agreement may not be amended or modified orally and no
amendment or modification shall be valid unless in writing and signed by the
Parties; provided, any such amendment or modification must be approved by the
Conflicts Committee.

14.3Rights of Third Parties.  This Agreement shall not be construed to create
any Lien on the Assets or to create any express or implied rights in any persons
other than the Parties, except as provided for the indemnification of the
Partnership Indemnitees and the LD 13 Indemnitees in Article 9.

14.4Notices.  All notices shall be in writing and shall be delivered or sent by
first-class mail, postage prepaid, overnight courier or by means of electronic
transmission.  Any notice sent shall be addressed as follows:

(a)If to LD 13, Fund H or the Sponsor:

Landmark Dividend LLC
2141 Rosecrans Avenue, Suite 2100
El Segundo, CA 90245
Attn:  General Counsel

(b)If to the Partnership:

Landmark Infrastructure Partners GP LLC
2141 Rosecrans Avenue, Suite 2100
El Segundo, CA 90245
Attn:  Chief Financial Officer

Any notice required hereunder shall be effective when sent if given in the
manner set forth above.

14.5Choice of Law; Mediation; Submission to Jurisdiction.

(a)This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another
state.  EACH OF THE PARTIES AGREES THAT THIS AGREEMENT INVOLVES AT LEAST U.S.
$100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS RELIANCE
UPON 6 Del. C. § 2708.  EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY
AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF THE STATE OF
DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF DELAWARE, AND (ii) TO
THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE
STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE STATE OF DELAWARE AS
SUCH PARTY’S

24

 

--------------------------------------------------------------------------------

 

AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND TO NOTIFY THE OTHER PARTY OF THE NAME
AND ADDRESS OF SUCH AGENT.

(b)Each Party agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, whether in tort or
contract or at law or in equity, exclusively in any federal or state courts
located in Delaware and (i) waives any objection to laying venue in any such
action or proceeding in such courts, (ii) waives any objection that such courts
are an inconvenient forum or do not have jurisdiction over it and (iii) agrees
that, to the fullest extent permitted by law, service of process upon it may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
specified in Section 14.4.  The foregoing consents to jurisdiction and service
of process shall not constitute general consents to service of process in the
State of Delaware for any purpose except as provided herein and shall not be
deemed to confer rights on any Person other than the Parties.

14.6Time of the Essence.  Time is of the essence in the performance of this
Agreement in all respects.  If the date specified herein for giving any notice
or taking any action is not a business day (or if the period during which any
notice is required to be given or any action taken expires on a date which is
not a business day), then the date for giving such notice or taking such action
(and the expiration date of such period during which notice is required to be
given or action taken) shall be the next day which is a business day.

14.7Waiver and Severability.

(a)No waiver, either express or implied, by any Party hereto of any term or
condition of this Agreement or right to enforcement thereof shall be effective,
unless such waiver is in writing and signed by both Parties.  Any such waiver
shall constitute a waiver only with respect to the specific matter described in
such writing and shall in no way adversely affect the rights of the Party
granting such waiver in any other respect or at any other time.  The failure of
any Party to exercise any rights or privileges under this Agreement shall not be
construed as a waiver of any such rights or privileges under this
Agreement.  The rights and remedies provided in this Agreement are cumulative
and, except as otherwise expressly provided in this Agreement, none is exclusive
of any other or of any rights or remedies that any Party may hereunder or
otherwise have at law or in equity.

(b)Whenever possible, each provision or portion of any provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed, construed
and enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.

14.8Costs and Expenses.  Except as otherwise specifically provided in this
Agreement, each Party will bear its own costs and expenses in connection with
this Agreement and the transactions contemplated hereby.

14.9Counterpart Execution.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one agreement.

[SIGNATURES ON THE FOLLOWING PAGE]

 

25

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
Effective Date.

 

LD Acquisition Company 13 LLC

 

 

By:

 

/s/ George P. Doyle

Name:

 

George P. Doyle

Title:

 

Chief Financial Officer

 

Landmark Dividend Growth Fund - H LLC

 

 

By: Landmark Dividend Management 2 LLC, its managing member

 

 

By:

 

/s/ George P. Doyle

Name:

 

George P. Doyle

Title:

 

Authorized Signatory

 

Landmark Infrastructure Partners LP

 

 

By: Landmark Infrastructure Partners GP LLC, its general partner

 

 

By:

 

/s/ George P. Doyle

Name:

 

George P. Doyle

Title:

 

Chief Financial Officer

 

Solely with respect to Article 9:
Landmark Dividend LLC

 

 

 

 

By:

 

/s/ George P. Doyle

Name:

 

George P. Doyle

Title:

 

Chief Financial Officer

 

Signature Page to DD #18 Contribution Agreement

 